Order entered November 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01656-CR

                         SHENEQUA LICOLE BARBER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59385-U

                                            ORDER
       The Court REINSTATES the appeal.

       On November 14, 2013, this Court ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his workload.

       We note that appellant’s brief was originally due May 2, 2013. On May 31, 2013, the

Court granted appellant a thirty-day extension of time to file appellant’s brief. The appeal was

originally abated on August 22, 2013 for findings regarding appellant’s brief and a second order

for findings was issued on November 14, 2013 for findings regarding the brief. Accordingly, we
DO NOT ADOPT the finding that counsel requires an additional eighty days to file appellant’s

brief.

           We ORDER appellant to file his brief by JANUARY 6, 2014. No further extensions

will be granted. If appellant’s brief is not filed by the date specified, the Court will order J.

Daniel Oliphant removed as counsel and will order the trial court to appoint a new attorney to

represent appellant in this appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court, and to counsel for all

parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE